Citation Nr: 1213440	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310. 

2.  Entitlement to Dependents Education Assistance (DEA) under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The appellant's deceased husband had active service from October 1944 to November 1946.  The Veteran died in March 1997.  The appellant is the surviving spouse of the Veteran, and is seeking entitlement to service connection for the cause of the Veteran's death, to include DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310, and DEA under Chapter 35, Title 38, United States Code. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for the cause of the Veteran's death and eligibility for DEA.  The Detroit, Michigan, RO currently retains jurisdiction of the appellant's claim. 

A hearing before the undersigned Veterans Law Judge at the VA RO in Detroit, Michigan, was held in June 2006.  A transcript of that hearing is of record. 

The Board remanded the appellant's claims for additional development in August 2006.  In August 2008, the Board denied the claims of entitlement to service connection for the cause of the Veteran's death and for DEA.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 24, 2009 Order, granted the parties' Joint Motion for remand, vacating that part of the Board's August 2008 decision that denied the claims of entitlement to service connection for the cause of the Veteran's death and for DEA and remanded the case for compliance with the terms of the Joint Motion.  In compliance with the April 2009 Joint Motion, in June 2009, the Board remanded the appellant's current claims for additional development.  

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the April 2009 Joint Motion for remand, the parties agreed that VA has not fulfilled its duty to assist because the RO and Board did not cite any "law" that explained that the NPRC required a 3 month window to search for the Veteran's STRs, to include sick and morning reports, and because the Board did not direct the RO to submit multiple requests conforming to the 3 month time frame.  In compliance with these directives, in June 2009 the Board remanded the appellant's claims and instructed the RO to contact the National Personnel Records Center (NPRC), National Archives Records Administration (NARA), and any other organization or agency deemed necessary and to obtain the Veteran's service treatment records (STRs), sick and morning reports, and any other treatment records.  

The RO contacted the NPRC for this information.  In a January 2011, response the NPRC noted that the Veteran's records could not be located and that he served with Company A, 87th Avn Battalion.  However, the Veteran's Form DD-214 indicates he served with the United States Army Air Forces, in Company A, 857th Engineer Aviation Battalion during his service from October 1944 to November 1946.  Thus, the Board's June 2009 remand instructions have not been complied with by the RO.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance and further remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the appellant's claims must be further remanded so that any available records can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Submit requests for the Veteran's service treatment records, including his sick and morning reports and any other medical treatment records, to the NPRC, the U.S. Army and Joint Services Records Research Center (JSRRC), and the National Archives and Records Administration (NARA), or any other organization or agency deemed necessary.  The Veteran served with the US Army Air Forces, in Company A, 857th Engineer Aviation Battalion during his service from October 1944 to November 1946.  

The time periods to be specified for the requests are October 1, 1944 to December 31, 1944, January 1, 1945 to March 31, 1945, April 1, 1945 to June 30, 1945, July 1, 1945 to September 30, 1945, October 1, 1945 to December 31, 1945, January 1, 1946 to March 31, 1946, April 1, 1946 to June 30, 1946, July 1, 1946 to September 30, 1946, and November 1, 1946 to November 30, 1946.  Any negative responses must be noted. 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


